                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 Charlottesville Division

     _______________________________________
                                              )
     BRENNAN M. GILMORE,                      )
                                              )
        Plaintiff                             )               Case No. 3:18-CV-00017-NKM
                                              )
            v.                                )
                                              )
     ALEXANDER (“ALEX”) E. JONES;             )
     INFOWARS, LLC, a Texas Limited Liability )
     Company; FREE SPEECH SYSTEMS, LLC, a )
     Texas Limited Liability Company; LEE     )
     STRANAHAN; LEE ANN MCADOO A/K/A )
     LEE ANN FLEISSNER;                       )
     SCOTT CREIGHTON; JAMES (“JIM”)           )
     HOFT; DERRICK WILBURN;                   )
     MICHELE HICKFORD;                        )
     and WORDS-N-IDEAS, LLC,                  )
                                              )
        Defendants.                           )
  __________________________________________)

         CONSENT MOTION TO SET BRIEFING SCHEDULE FOR RESOLUTION
        OF MOTIONS FOR RECONSIDERATION OR INTERLOCUTORY APPEAL
               AND FOR LEAVE TO FILE FIVE ADDITIONAL PAGES
                     BY PLAINTIFF BRENNAN GILMORE

         Plaintiff Brennan Gilmore moves the Court to set a briefing schedule for the filing of a

  single, consolidated opposition to Defendants’ motions for reconsideration or interlocutory appeal

  in the above-captioned case. Defendants Alex Jones, InfoWars LLC, Free Speech Systems LLC,

  and Lee Ann McAdoo (the “InfoWars Defendants”) consent to the relief requested by this motion.

  Likewise, Defendants Creighton, Hoft, Wilburn, Hickford, and Words-N-Ideas, LLC consent to

  the relief requested by this motion.

         On May 2, 2019, Defendants Alex Jones, InfoWars LLC, Free Speech Systems LLC, and

  Lee Ann McAdoo filed a motion for reconsideration or certification of interlocutory appeal. (ECF




Case 3:18-cv-00017-NKM-JCH Document 142 Filed 05/09/19 Page 1 of 6 Pageid#: 2182
  No. 133). On May 9, 2019 Defendants Creighton, Hoft, Wilburn, Hickford, and Words-N-Ideas,

  LLC filed a similar motion, adopting by reference the InfoWars Defendants’ motion and

  supporting brief and supplementing it with eighteen pages of additional arguments. (ECF Nos. 137

  & 138). Because the motions for reconsideration or interlocutory appeal rely on similar legal

  theories and address similar facts, it is in the interest of judicial efficiency to set a consolidated

  briefing schedule. Cf. Harris v. L & L Wings, Inc., 132 F.3d 978, 981 n. 2 (4th Cir. 1997)

  (concluding that consolidation of actions was appropriate where matters involved common

  questions of law and fact). As this Court has previously recognized, it is not in the parties’ or the

  Court’s interest to operate on a staggered timeline that requires Mr. Gilmore to respond separately

  to motions that raise substantially similar factual and legal issues. (See ECF No. 52).

         In the interest of judicial efficiency, Plaintiff hereby moves the Court to set the following

  briefing schedule:

             1. Plaintiff’s Consolidated Opposition shall be due two weeks from the date

                 of the most recently-filed pending motion, May 23, 2019; and

             2. Reply briefs shall be due June 6, 2019.

         Plaintiff also moves the Court for leave to file five additional pages in his opposition, for

  a total limit of thirty pages. Defendants’ briefs in support of their motions total thirty-two pages

  together, and were Plaintiff to respond to each motion separately, Plaintiff would be entitled to

  fifty total pages. Plaintiff does not anticipate that all thirty pages will be required, but seeks leave

  to file five additional pages out of an abundance of caution given the numerous lengthy arguments

  raised in each of Defendants’ motions.




                                                     2

Case 3:18-cv-00017-NKM-JCH Document 142 Filed 05/09/19 Page 2 of 6 Pageid#: 2183
  Dated: May 9, 2019                              Respectfully submitted,

                                                   /s/ Andrew Mendrala        ___
  Elizabeth B. Wydra, admitted pro hac vice       Andrew Mendrala, VA State Bar #82424
  Brianne J. Gorod, admitted pro hac vice         Aderson Francois, admitted pro hac vice
  CONSTITUTIONAL ACCOUNTABILITY                   CIVIL RIGHTS CLINIC
  CENTER                                          GEORGETOWN UNIVERSITY LAW CENTER
  1200 18th Street, N.W., Suite 501               600 New Jersey Avenue, N.W.
  Washington, D.C. 20036                          Washington, D.C. 20001
  (202) 296-6889                                  (202 662-9065
  brianne@theusconstitution.org                   andrew.mendrala@georgetown.edu

                                                  Counsel for Plaintiff Brennan Gilmore




                                              3

Case 3:18-cv-00017-NKM-JCH Document 142 Filed 05/09/19 Page 3 of 6 Pageid#: 2184
                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                  Charlottesville Division

     _______________________________________
                                              )
     BRENNAN M. GILMORE,                      )
                                              )
        Plaintiff                             )                Case No. 3:18-CV-00017-NKM
                                              )
            v.                                )
                                              )
     ALEXANDER (“ALEX”) E. JONES;             )
     INFOWARS, LLC, a Texas Limited Liability )
     Company; FREE SPEECH SYSTEMS, LLC, a )
     Texas Limited Liability Company; LEE     )
     STRANAHAN; LEE ANN MCADOO A/K/A )
     LEE ANN FLEISSNER;                       )
     SCOTT CREIGHTON; JAMES (“JIM”)           )
     HOFT; DERRICK WILBURN;                   )
     MICHELE HICKFORD;                        )
     and WORDS-N-IDEAS, LLC,                  )
                                              )
        Defendants.                           )
  __________________________________________)


                                          [PROPOSED] ORDER

         Upon consideration of the motion to set briefing schedule for resolution of motions for

  reconsideration and interlocutory appeal and for leave to file five additional pages by Plaintiff

  Brennan Gilmore, it is hereby:

         ORDERED that the motion to set briefing schedule for resolution of motions for

  reconsideration and interlocutory appeal is GRANTED; and it is further

         ORDERED that Plaintiff’s motion for leave to file five additional pages is GRANTED;

  Plaintiff shall have five additional pages to respond to Defendants’ motions, giving him a thirty

  page limit for his opposition; and it is further




Case 3:18-cv-00017-NKM-JCH Document 142 Filed 05/09/19 Page 4 of 6 Pageid#: 2185
         ORDERED that the following briefing schedule shall apply to the remaining briefing of

  the motions for reconsideration or interlocutory appeal filed by defendants in the above-

  captioned case:

             1. Plaintiff’s Consolidated Opposition shall be due May 23, 2019;

             2. Reply briefs shall be due June 6, 2019.

         IT IS SO ORDERED.


     Date: May ___, 2019

                                __________________________
                                Judge Norman K. Moon
                                United States District Court for the Western District of Virginia




                                                  2

Case 3:18-cv-00017-NKM-JCH Document 142 Filed 05/09/19 Page 5 of 6 Pageid#: 2186
                                  CERTIFICATE OF SERVICE

         I hereby certify that on May 9, 2019, a true and correct copy of the foregoing document

  was served on all parties via the Electronic Case Filing (ECF) system.


                                                      /s/ Andrew Mendrala




Case 3:18-cv-00017-NKM-JCH Document 142 Filed 05/09/19 Page 6 of 6 Pageid#: 2187
